Citation Nr: 1036856	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for essential hypertension, 
claimed as secondary to the service-connected type 2 diabetes 
mellitus with erectile dysfunction and early renal dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1967 to July 1969, 
including service in the Republic of Vietnam, for which service 
he was awarded a Combat Infantryman Badge and Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

At the Board hearing, the Veteran submitted additional evidence 
with a waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. §§ 20.800; 20.1304.


FINDING OF FACT

The weight of the competent evidence demonstrates that the 
currently diagnosed hypertension is proximately due to the 
Veteran's service-connected type 2 diabetes mellitus with 
erectile dysfunction and early renal dysfunction.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
hypertension is proximately due to or the result of the service-
connected type 2 diabetes mellitus with erectile dysfunction and 
early renal dysfunction.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hypertension, which 
he contends is secondary to the service-connected diabetes.  

As an initial matter, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
the present case, in view of the favorable disposition, the Board 
finds that all notification and development action necessary to 
render a fair decision on the matter has been accomplished.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

In the present case, the Board finds that by extending the 
Veteran the benefit of the doubt, service connection is warranted 
for hypertension.  The post-service medical evidence shows that 
the Veteran was diagnosed with type 2 diabetes mellitus in 
December 2003.  He was then diagnosed with hypertension in 
September 2005.  According to a March 2008 VA treatment note, the 
Veteran had proteinuria, and there was concern for early chronic 
kidney dysfunction.  He is presently service-connected for type 2 
diabetes mellitus with erectile dysfunction and early renal 
dysfunction.  

In support of his claim, the Veteran submitted several articles 
indicating that diabetics have an increased risk for developing 
hypertension, plus nephropathy.  

In reviewing the facts of the case, VA examiners in July 2007, 
November 2007, and April 2008 opined that the Veteran's 
hypertension is not related to his diabetes.  The VA examiners, 
however, based their opinions on the lack of evidence showing 
renal disease.  

In light of the VA examiners' opinions, the Board referred the 
matter for a medical expert opinion.  In response, a VA 
cardiologist in November 2009 opined that it is unlikely that the 
Veteran's hypertension has been caused by diabetes.  The examiner 
noted that diabetes and hypertension are frequent comorbidities, 
but, to the examiner's knowledge, there is no direct/causal 
relationship.  In an addendum, the examiner explained that it 
would be beneficial to have a nephrologist review the case and 
offer an opinion.  

Consistent with the VA cardiologist's recommendation, the matter 
was referred to a VA nephrologist for a medical expert opinion.  
The VA nephrologist reviewed the pertinent facts of the case, and 
then opined that "[i]t is far more likely tha[n] not that [the 
Veteran]'s hypertension is secondary to his [diabetes]."  The 
nephrologist explained that the development of hypertension in 
those with type 2 diabetes is "nearly universal." Those with 
proteinuria have an increased risk to "nearly 100%."  After 
explaining other pertinent factors, the nephrologist reiterated 
that given that the Veteran had hypertension after being 
diagnosed with diabetes, but prior to developing 
microalbuminuria, it is "far more likely than not" that his 
hypertension is secondary to his service-connected diabetes.  

Upon review, the Board finds that the VA nephrologist's opinion 
is the most probative evidence of record.  It was based upon 
review of the entire factual record, including all prior VA and 
medical expert opinions.  Plus, the VA nephrologist fully 
explained his opinion, including with support from medical 
literature.  Finally, the prior medical expert, who reviewed the 
case in November 2009, specifically recommended review by a 
nephrologist.  

For these reasons, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
hypertension is as likely as not secondary to his service-
connected type 2 diabetes mellitus with erectile dysfunction and 
early renal dysfunction.  38 U.S.C.A. § 1110, 38 C.F.R. 
§§  3.303, 3.310.  Accordingly, by extending the benefit of the 
doubt to the Veteran, service connection is warranted.  





ORDER

Service connection for hypertension is granted.  




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


